Title: To James Madison from Joseph Young, April 1810 (Abstract)
From: Young, Joseph
To: Madison, James


April 1810, No. 53 Catharine Street, New York. Relates a theory on circulation of blood. Has published a treatise on the physical cause of all motion, the astronomical part of which the “Gnosti machi” have attacked. Appeals to “those of more Liberallity, and discernment.” Sends a volume of the treatise with a manuscript appendix and asks JM to submit it to William Eustis and Joel Barlow. Hopes for JM’s patronage as well, should it meet with his approval. Will assign copyright of the treatise to the editor of the National Intelligencer if he will publish it. If this proposal is rejected, asks that his papers be returned “to wait for a more favourable opportunity.”
